Citation Nr: 0532591	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left eye 
disorder, to include chorioretinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).

The Board notes that the veteran presented testimony during 
an appeal hearing before the undersigned Acting Veterans Law 
Judge (VLJ) in March 2005.  A copy of the hearing transcript 
issued following the hearing is of record.   

In this case, as additional development is required prior to 
the adjudication of the claim on appeal, the issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b) (2005).  Furthermore, the VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist the claimant, as set forth in the VCAA, has 
not been fulfilled regarding the issue on appeal.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specifically, the Board notes that, during the April 2003 
travel Board hearing, the veteran testified that in January 
or February of 2005 he underwent a surgical procedure for 
left eye cataracts at the hands of a private doctor, whose 
name was Dr. Kalpacin.  The veteran also testified that this 
doctor was retained by VA on a fee basis to perform the 
surgery, and that the doctor had submitted a statement to the 
White River Junction VA Medical Center (VAMC) in which he 
provided a nexus between the present left eye condition and 
the veteran's active service.

The Board also notes that it appears that the veteran's 
treatment records from the White River Junction VAMC from 
2003 to the present are not contained within the claims file, 
and that he was treated/examined at this facility during this 
period of time.  As such, the RO should assist the veteran in 
obtaining any relevant recent VA medical records, which may 
include the medical statement from the fee basis physician 
who performed the veteran's surgery in January or February 
2005.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed left eye disorder since January 
2003 to the present.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified, 
including Dr. Kalpacin, and whose 
treatment records are not already 
contained within the claims file.  When 
the appellant responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant that adjudication of the claim 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

2.  Obtain all records (outpatient 
treatment, surgical, hospital reports, 
etc.) pertaining to the veteran's eyes 
from the VAMC White River Junction from 
2003 to the present.  Records from 
January and February 2005 should 
specifically be obtained from that 
facility.  

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the veteran's claim 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
left eye disorder, to include 
chorioretinitis.  If the above 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






 
 
 
 

